The county appeals from the taxation of costs and disbursements in favor of petitioner by the clerk of this court. The question is whether the court can and should allow petitioner her costs and disbursements.
Minn. St. 1941, § 278.07 (Mason St. 1940 Supp. § 2126-7), so far as here material, provides:
"If the tax so determined shall be less than the amount thereof as levied, the court may, in its discretion, award disbursements to the petitioner, which shall be taxed and allowed and be deducted from the amount of the taxes as determined. If there be no judgment for taxes, a judgment may be entered determining the right of the parties and for the costs and disbursements as taxed and allowed."
It is clear that a successful petitioner may be awarded costs and disbursements under the statute. In the instant case petitioner was awarded judgment that the purported ditch assessment attempted to be collected as part of the taxes against her land was illegal. There was and could be no judgment for such taxes. Petitioner has been put to considerable expense in freeing her land from what was clearly an attempted illegal exaction. It is our opinion that the legislature intended that in such a case the petitioner should be allowed costs and disbursements.
The clerk's taxation of costs and disbursements is affirmed. *Page 499